Citation Nr: 1017908	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The appellant served on active duty from August 1957 to 
September 1976.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for diabetes 
mellitus, a heart disability, and a lung disability.  As set 
forth above on the cover page of this decision, the 
appellant's claim is now in the jurisdiction of the RO in 
Portland, Oregon.  

In April 2009, the Board remanded the matter to the RO for 
additional evidentiary development.  In an October 2009 
decision, the Board denied service connection for diabetes 
mellitus and a cardiopulmonary disability.  

Thereafter, the RO forwarded to the Board an August 2009 
statement from the appellant requesting a hearing before a 
Veterans Law Judge.  In December 2009, the Board vacated its 
October 2009 decision and remanded the matter to the RO for 
the purpose of affording the appellant his requested hearing.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §  20.904 
(2009) (providing that a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing).

Pursuant to the Board's remand instructions, in a March 2010 
letter, the appellant was notified that he had been scheduled 
for a Board hearing at the RO, to be held in April 2010.  
Later that month, however, the appellant contacted the RO and 
indicated that he would be unable to attend the scheduled 
hearing.  He requested that his appeal be forwarded to the 
Board for a decision.  





FINDINGS OF FACT

1.  The record does not establish that the appellant served 
in the Republic of Vietnam during the Vietnam era, that his 
overseas service involved duty or visitation in Vietnam, or 
that he was exposed to an herbicide agent such as Agent 
Orange during active service.

2.  Diabetes mellitus was not present during the appellant's 
active service or for many years thereafter and the record on 
appeal contains no indication that the appellant's current 
diabetes mellitus is causally related to his active service 
or any incident therein, other than claimed exposure to Agent 
Orange, which has not been established.  

3.  A heart disability and a lung disability were not present 
during the appellant's active service or for many years 
thereafter and the most probative evidence indicates that his 
current cardiopulmonary disability is not causally related to 
his active service or any incident therein, including claimed 
exposure to asbestos. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service and 
may not be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2009).

2.  A heart disability was not incurred in active service and 
may not be presumed to have been incurred in active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2009).

3.  A lung disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In an October 
2005 letter issued prior to the initial decision on the 
claims, VA notified the appellant of the information and 
evidence needed to substantiate and complete a claim of 
service connection, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009).  This information was reiterated in a subsequent June 
2009 letter.  

Although the RO has failed to advise the appellant of the 
additional notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), no 
prejudice has resulted because service connection is being 
denied, and therefore no rating or effective date is being 
assigned. 

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant has not argued otherwise.  The appellant's service 
treatment and personnel records are on file, as are all 
available, relevant, post-service clinical records 
specifically identified by the appellant.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  

The RO has also taken reasonable actions to verify the 
appellant's Vietnam service.  The record on appeal shows that 
in December 2005, the service department certified that 
although the appellant had served aboard the U.S.S. 
Annapolis, the U.S.S. Passumpsic, and the U.S.S. Kilauea, all 
of which were in the official waters offshore Vietnam, there 
was no record of the appellant having been exposed to 
herbicides.  The Board also notes that in a June 2009 letter, 
the RO asked the appellant to provide more specific 
information regarding his recollection of service in the 
inland waters of Vietnam for the purpose of obtaining 
additional information from the service department such as 
ship's logs.  The appellant responded that he had no 
additional information to submit.

The appellant has been afforded a VA medical examination in 
connection with his claims of service connection for heart 
and lung disabilities.  38 C.F.R. § 3.159(c) (4) (2009).  The 
Board finds that the examination is adequate in that it was 
provided by a qualified medical professional, a VA physician, 
and is predicated on a full reading of all available records.  
The examiner also addressed the appellant's contentions and 
provided a rationale for the opinion.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Although appellant has not undergone a VA medical examination 
in connection with his claim of service connection for 
diabetes mellitus, the Board finds that such is not 
necessary.  An examination or opinion is necessary if the 
evidence of record (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the claimant 
suffered an event, injury or disease in service; or has a 
presumptive disease or symptoms of such a disease manifesting 
during an applicable presumptive period; and (C) indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service; 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

As discussed in more detail below, the record does not 
establish that the appellant served in Vietnam during the 
Vietnam era, that his overseas service involved duty or 
visitation in Vietnam, or that he was exposed to an herbicide 
agent such as Agent Orange during active service.  
Additionally, the appellant's diabetes mellitus was first 
diagnosed approximately 14 years after his separation from 
service and the record contains no indication that his 
current diabetes mellitus is causally related to his active 
service or any incident therein, other than exposure to Agent 
Orange exposure.  As noted, however, in-service exposure to 
an herbicide agent has not been established, nor may it be 
presumed.  Because the record on appeal contains no 
indication that the appellant's current diabetes mellitus may 
be associated with an established event, injury, or disease 
in service, an examination is not necessary.  Waters v. 
Shinseki, No. 2009-7071 (Fed. Cir. April 6, 2010); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).

Given the facts of this case, the Board finds that no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  

Factual Background

The appellant's service treatment records are entirely 
negative for complaints or findings of diabetes mellitus, a 
heart disability, or a chronic lung disability.  

In-service medical records include reports of periodic 
physical examinations conducted in March 1960, November 1960, 
July 1965, and March 1971, at which the appellant's heart, 
lungs, and endocrine system were determined to be normal.  
Chest X-rays and urinalyses conducted in connection with 
these examinations were also consistently negative.  The 
appellant's blood pressure was not elevated at any of these 
examinations.  

In December 1973, the appellant was treated for an upper 
respiratory infection.  At a subsequent periodic physical 
examination conducted in January 1975, the appellant's heart, 
lungs, and endocrine system were found to be normal.  A chest 
X-ray and urinalysis conducted in connection with this 
examination were also negative.  The appellant's blood 
pressure was 128/88.

In April 1975, the appellant sought treatment for nasal 
congestion and coughing.  The impression was viral syndrome.  
In January 1976, he complained of a persistent cough.  He was 
noted to be a smoker of one pack of cigarettes daily.  The 
initial impression was persistent cough of unknown etiology.  
The appellant was seen on several occasions over the 
following week with complaints of a persistent cough and sore 
throat.  He was diagnosed as having an upper respiratory 
infection.  

The remaining service treatment records are negative for 
complaints or findings of a heart disability, a lung 
disability, or diabetes mellitus.  

At the appellant's August 1976 military retirement medical 
examination, his heart, lungs, and endocrine system were 
normal.  A chest X-ray was within normal limits, urinalysis 
was negative, and an EKG was noted to be within normal 
limits.  The appellant's blood pressure was 124/78.  On a 
report of medical history, the appellant denied having or 
ever having had shortness of breath, pain or pressure in his 
chest, a chronic cough, heart trouble, high blood pressure, 
or sugar or albumin in urine.  

The appellant's service personnel records show that he served 
aboard several ships during his period of active duty, 
including the U.S.S. Annapolis in the "Vietnam Combat Zone" 
in June 1966 and May 1967.  As a result of this service, he 
was awarded the Vietnam Service Medal and a Vietnam Campaign 
Medal.  The appellant's military occupational specialty (MOS) 
was electrical component maintenance.

In August 2005, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for a heart disability and diabetes mellitus.  He 
indicated that to the best of his recollection, he had 
developed a heart condition while serving aboard the U.S.S. 
Annapolis in the coastal waters offshore Vietnam in the late 
1960's, because he began experiencing symptoms of 
lightheadedness and shortness of breath.  He also claimed 
that the early stages of his heart condition were noted at 
his retirement physical, during which he was found to have a 
heart murmur.  The appellant also indicated that he had been 
stationed aboard the U.S.S. Kilauea, which also was in the 
coastal waters of Vietnam.  With respect to his diabetes 
mellitus, the appellant argued that his condition was related 
to his Vietnam era service.  

In support of the appellant's claims, the RO obtained VA 
clinical records, dated from September 2000 to September 
2005.  In pertinent part, these records show that the 
appellant was seen as a new VA patient in October 2000.  At 
that time, it was noted that he had been referred for 
evaluation of moderate to severe aortic stenosis discovered 
on a June 2000 echocardiogram (EKG).  The appellant reported 
increasing breathlessness over the past year and indicated 
that he ran short of breath with exertion.  He had no known 
history of coronary artery disease, although he had been 
diagnosed as having aortic valve disease 10 years prior after 
he underwent an ETT and cardiac catherization for 
breathlessness.  The appellant's medical history also 
included hypertension and diabetes for the past ten years.  
On physical examination, the appellant's heart rate exhibited 
a grade II-III systolic ejection murmur at the left sternal 
border which was late peaking and radiating to the carotid 
arteries.  There were diminished lung sounds in the bases.  
An EKG showed normal sinus rhythm with ST wave abnormality.  
A chest X-ray showed a heart size at the upper limits of 
normal with prominent pulmonary arteries.  The assessment was 
no known history of coronary artery disease with increasing 
dyspnea on exertion and EKG evidence of moderate to severe 
aortic stenosis.  The following month, the appellant 
underwent aortic valve replacement without complication.  
Subsequent VA clinical records show continued treatment for 
hypertension, diabetes, obesity, and coronary artery heart 
disease.  

In December 2005 statement, the appellant responded to the 
RO's request for additional information regarding his claims.  
He indicated that he had served aboard a ship which had used 
asbestos for insulation.  He also recalled that he had been 
at sea in Vietnam and had gone up a river to re-fuel an Army 
fuel depot.

The RO thereafter obtained additional VA and private clinical 
records showing continued treatment for numerous conditions, 
including diabetes and severe aortic stenosis.  

In pertinent part, these records show that in August 2006, 
the appellant was seen at a private facility in connection 
with his complaints of chest pain.  His history was noted to 
include aortic valve replacement in 2000 and diabetes 
mellitus.  Chest X-ray showed no evidence of acute 
cardiopulmonary disease.  An EKG showed evidence of a 
severely stenotic aortic valve prosthesis with preserved 
systolic function and moderate concentric hypertrophy.  Mild 
pulmonary hypertension was present.  The diagnosis was chest 
pain of uncertain etiology in a patient with aortic valve 
replacement.

In December 2006, the appellant reported a precipitous 
decline in his functional capacity over the last several 
months.  He complained of shortness of breath with light 
exertion, continued chest pressure, and an inability to catch 
his breath.  Physical examination showed a slow upstroke on 
S1, a harsh systolic ejection murmur which radiated to the 
carotid arteries, and clear lungs to auscultation.  The 
assessment was symptomatic severe aortic stenosis, coronary 
artery disease, and uncontrolled diabetes mellitus.  

In January 2007, the appellant was hospitalized at a private 
facility with complaints of marked breathlessness, orthopnea, 
and chest discomfort.  A CT scan of the chest showed small 
bilateral pleural effusions and diffuse perihilar 
interstitial thickening, no evidence of pulmonary embolism, 
and status-post sternotomy.  An EKG showed evidence of severe 
to critical aortic stenosis with reduction of left 
ventricular systolic function and severe pulmonary 
hypertension.  The diagnoses included severe to critical 
aortic stenosis of a tissue prosthetic valve, congestive 
heart failure, type 2 diabetes mellitus, and dyspnea, likely 
secondary to aortic stenosis.  The appellant thereafter 
underwent aortic valve replacement.  

In an October 2008 letter, the appellant's private physician 
indicated that the appellant had type 2 diabetes mellitus and 
aortic valve disease status-post aortic valve replacement.  
The private physician further noted that the appellant had 
reported exposure to Agent Orange and indicated that "it may 
be very possible that his exposure to this agent has resulted 
in his diabetic condition, although at this time the 
connection is still unproven and presumptive in nature."  

The appellant was afforded a VA medical examination in July 
2009, at which he reported that he had been exposed to 
asbestos for 18 years while serving aboard ships in the Navy 
as an electrician.  He also reported a history of aortic 
stenosis since 2000, status post two valve replacements.  In 
reviewing the appellant's claims file, including his service 
treatment records and post-service VA and private treatment 
records, the examiner noted that the appellant had never had 
been diagnosed as having asbestosis or any significant 
pulmonary problem.  The examiner also noted that the 
appellant was not under treatment for any pulmonary 
condition.  The examiner noted a diagnosis of aortic stenosis 
in 2000, as well as a 15 year history of diabetes mellitus. 

The examiner asked the appellant about his belief that his 
cardiopulmonary condition was due to Agent Orange exposure.  
The appellant responded that his cardiac surgeon said his 
aortic valve problems might be related to herbicide exposure.  
The appellant also indicated that he felt his diabetes 
mellitus was related to Agent Orange exposure because he had 
served on board an oil tanker that travelled up a river in 
Vietnam for 6 or 7 hours during a refueling operation, 
although he never actually set foot in Vietnam. 

After examining the appellant and reviewing the claims 
folder, the VA examiner concluded that the appellant's 
cardiopulmonary condition was not related to Agent Orange 
exposure.  He noted that was no evidence linking Agent Orange 
exposure and aortic stenosis.  He further noted that the 
appellant had not been diagnosed as having asbestosis or 
other significant pulmonary problem.  The VA examiner 
indicated that the appellant's diabetes mellitus might be 
related to Agent Orange exposure.  The diagnoses included 
post-operative two aortic valve replacements with no evidence 
of congestive heart failure and diabetes mellitus, type 2, 
now requiring insulin. 

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d) (2009).

Service connection for certain chronic diseases, including 
diabetes mellitus and cardiovascular-renal disease, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a) (2009).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2009). 

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2009). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S.Ct. 1002 (2009), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
VA regulations require that a veteran must have actually set 
foot within the land borders of Vietnam or been present in 
the inland waters of Vietnam to be entitled to presumptive 
service connection.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  The enumerated diseases which are 
deemed to be associated with herbicide exposure include 
diabetes mellitus, but do not presently include a lung 
disability or a heart disability.  See 38 C.F.R. § 3.309(e) 
(2009).

The Secretary of Veterans Affairs also determined that there 
is no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 
2007).

In that regard, the Board notes that VA has proposed to amend 
section 38 C.F.R. § 3.309(e) to add ischemic heart disease 
(including, but not limited to, myocardial infarction, 
atherosclerotic cardiovascular disease, coronary bypass 
surgery, and stable and unstable angina) to the list of 
diseases associated with exposure to herbicide agents.  See 
75 Fed. Reg. 14,391 (March 25, 2010).  These regulations, 
however, have not yet been implemented.  In any event, as 
discussed in more detail below, the presumptive provisions 
are not for application in this case.  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

There is no specific statutory or regulatory guidance with 
regard to claims of service connection for asbestosis or 
other asbestos-related diseases.  VA has issued guidelines 
for considering asbestos compensation claims.  See VA 
Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  
The Court has held that VA must analyze claims of service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols established by these 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  
In Dyment v. West, 13 Vet. App. 141, 145, the Court found 
that provisions in former paragraph 7.68 of VBA Manual M21-1, 
Part VI (the predecessor to the current M21-1MR asbestos 
guidelines), did not create a presumption of exposure to 
asbestos.  Rather, medical nexus evidence is required in 
claims for asbestos related disease related to alleged 
asbestos exposure in service.  See also VA O.G.C. Prec. Op. 
No. 04-00.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Analysis

Diabetes mellitus

The appellant seeks service connection for diabetes mellitus, 
which he argues is causally related to his exposure to Agent 
Orange while serving aboard ships serving in the waters of 
Vietnam.  

As noted above, a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Diabetes mellitus is associated with 
herbicide exposure and shall be service connected if a 
veteran was presumably exposed to a herbicide agent during 
active service.  38 C.F.R. § 3.309(e).

In this case, however, although the appellant is shown to 
have served on ships in the waters offshore Vietnam, his 
service is not shown to have involved duty in or actual 
visitation to the Republic of Vietnam.  He did not set foot 
in the Republic of Vietnam and does not contend otherwise.  
Although he recalls that an oil tanker aboard which he served 
travelled up a river in Vietnam to refuel, this has not been 
established.  The ships aboard which the appellant served 
during the Vietnam era have not been identified by the 
service department as having conducted operations on the 
inland "brown water" rivers and delta areas of Vietnam.  
See e.g. Compensation and Pension Bulletin, January 2010.  
Additionally, the record on appeal shows that the service 
department has certified that although the appellant served 
aboard the U.S.S. Annapolis, the U.S.S. Passumpsic, and the 
U.S.S. Kilauea, all of which were in the official waters of 
Vietnam, there was no record of the appellant having been 
exposed to herbicides.  The Board also notes that the RO 
provided the appellant with the opportunity to provide more 
specific information regarding his recollection of service in 
the inland waters of Vietnam, but was unable to do so.  

Absent probative evidence establishing that the appellant set 
foot on the land mass of Vietnam, or was present in its 
inland waterways (so-called "brown water" naval activity), 
it cannot be presumed that the appellant was exposed to an 
herbicide agent during service and service connection for 
diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 
3.307 and 3.309 is not warranted.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).

Setting aside the Agent Orange presumptions, the Board also 
notes that the appellant's service treatment and personnel 
records contain absolutely no indication that he was exposed 
to Agent Orange or any other herbicide agent in service.  The 
appellant's contention that he was exposed to Agent Orange 
appears to amount to speculation on his part and is not 
probative as to whether or not he was exposed to Agent 
Orange, particularly in light of the service department's 
certification that there is no record of such exposure.  
Despite the October 2008 and July 2009 medical opinions 
noting the possibility that the appellant's diabetes mellitus 
may be due to his exposure to Agent Orange, absent probative 
evidence that the appellant was actually exposed to Agent 
Orange or other herbicide agent during service, there is no 
basis upon which to award service connection for diabetes 
mellitus on a direct basis due to Agent Orange exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board further notes that the appellant's service 
treatment records are entirely negative for complaints or 
findings of diabetes mellitus.  The post-service medical 
evidence is similarly negative for complaints or findings of 
diabetes mellitus for many years after service.  In fact, it 
appears that the appellant was first diagnosed as having 
diabetes in 1990, approximately fourteen years after his 
separation from service.  Moreover, there is no indication in 
the evidence of record that any medical professional has 
related the appellant's current diabetes mellitus to his 
active service or any incident therein, other than claimed 
exposure to Agent Orange, which has not been established.  
The appellant does not contend otherwise.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for diabetes mellitus.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Heart and Lung disabilities

The appellant also seeks service connection for heart and 
lung disabilities.  He contends that his heart disability had 
its inception during service, as evidenced by a heart murmur 
noted as his separation examination as well as the fact that 
he began to experience symptoms such as shortness of breath 
on active duty.  Alternatively, he contends that his heart 
disability may be due to Agent Orange exposure.  Finally, he 
has contended that he developed a lung disability as a result 
of his exposure to asbestos aboard the ships on which he 
served.  

As discussed in detail above, the appellant's service 
treatment records are entirely negative for notations of 
Agent Orange exposure, asbestos exposure, or a chronic heart 
or lung disability.  Indeed periodic physical examinations, 
as well as chest X-rays and EKGs, conducted over the course 
of his period of active service consistently showed that his 
lungs and heart were normal.  

Similarly, at the appellant's August 1976 military retirement 
medical examination, his heart and lungs were found to be 
normal.  A chest X-ray was within normal limits, as was an 
EKG.  On a report of medical history, the appellant denied 
having or ever having had shortness of breath, pain or 
pressure in his chest, a chronic cough, or heart trouble.

The Board has considered the appellant's recollections to the 
effect that he experienced shortness of breath and a heart 
murmur during active service.  As set forth immediately 
above, however, the contemporaneous record does not support 
his recollections in this regard.  Rather, at the time of his 
military separation, the appellant denied having or ever 
having had shortness of breath or heart trouble and 
examination and diagnostic testing was normal.  The Board 
finds that these contemporaneous records are entitled to far 
more probative weight than the recent recollections of the 
appellant of events which occurred many years previously.  

The Board further notes that the post-service medical record 
is silent for any mention of a heart or lung disability for 
many years after service separation.  Although the objective 
record in this case shows that neither a heart nor a lung 
disability was present during the appellant's active service 
or for many years thereafter, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current condition and service, service 
connection may be established.  Godfrey v. Derwinski, 2 Vet. 
App. 354 (1992).

The medical evidence currently associated with the record on 
appeal, however, indicates that the appellant's current 
cardiopulmonary disability is not causally related to his 
active service or any incident therein, including Agent 
Orange exposure or asbestos exposure.  

Specifically in a July 2009 opinion, a VA physician explained 
that there was no basis upon which to conclude that the 
appellant's current heart disability, aortic stenosis, or 
other cardiopulmonary condition was due to Agent Orange 
exposure.  He further also noted that the appellant had not 
been diagnosed as having asbestosis or other significant 
pulmonary problem.  

The Board assigns this medical opinion significant probative 
weight.  The opinion was rendered by a medical professional 
who has expertise to opine on the matter at issue in this 
case.  In addition, the examiner addressed the appellant's 
contentions, based his opinion on a review of the claims 
folder, including the most pertinent evidence therein, and 
provided a rationale for his opinion.  Finally, the Board 
notes that there is no medical evidence of record which 
contradicts this medical opinion.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (discussing factors for determining 
probative value of medical opinions).

The Board has considered the appellant's statement to the 
effect that his cardiac surgeon told him his valve problem 
might be related to herbicide exposure.  No such medical 
opinion is contained in the record on appeal.  Moreover, it 
is well established that a claimant's lay statements relating 
what a medical professional told him, filtered as they are 
through a lay person's sensibilities, are simply too 
attenuated and inherently unreliable to constitute competent 
evidence to support a claim.  See Warren v. Brown, 6 Vet. 
App. 4 (1993).

In summary, the Board finds that the most probative evidence 
shows that the appellant's cardiopulmonary disability was not 
present during his active service or for many years 
thereafter and the record on appeal contains no probative 
evidence that the appellant's current cardiopulmonary 
condition is causally related to his active service or any 
incident therein, including claimed Agent Orange or asbestos 
exposure.

For the reasons discussed above, the preponderance of the 
evidence is against the claim and must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a lung disability is 
denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


